Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 22, 2020 has been entered.  Claim 1 has been amended.  Claim 4 is canceled.  Currently, claims 1-3 and 5-11 are pending for examination.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.  Applicant argues on pages 5-7 that Schafer (US PG Pub 2013/0137940) in view of Fraden et al. (US PG Pub 2002/0035340) do not disclose the claimed invention because the references do not disclose or teach an abutment part having a major axis perpendicular with the front longitudinal part and the rear longitudinal part.  Applicant argues that Schafer discloses the device comprises a display 17 but is silent with regard to the limitation of the device being configured to be inserted into the anus or the vaginal of the animal until the abutment part approximately rests against an outside of a body of the animal.  Applicant admits Schafer discloses display 17 may be formed in the body of a device.  
Figures 1 and 2a of Shafer provide two embodiments where a front longitudinal part and a rear longitudinal part of a temperature sensing device are joined at an abutment part of the device (see annotated figure).  
    PNG
    media_image1.png
    519
    556
    media_image1.png
    Greyscale
All three front, rear and abutment parts have a major axis perpendicular with each other.  The limitation of the device being “configured to be inserted into the anus or the vaginal of the animal until the abutment part approximately rests against an outside of a body of the animal” is considered functional language.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US PG Pub 2013/0137940) in view of Fraden et al. (US PG Pub 2002/0035340).
Regarding claims 1, 5, Schafer discloses a device configured for measuring temperature ([0079]) within an anus or a vagina of an animal ([0083]), wherein a front longitudinal part, an abutment part, 
    PNG
    media_image1.png
    519
    556
    media_image1.png
    Greyscale

Regarding claims 2-3 and 9, Schafer discloses wherein the device further comprises an electronic circuit which is able to transmit the results of the temperature measurements by radio and in which an identification signature of the device is stored in such a way that it can be read out and/or can be transmitted ([0085-0087]).
Regarding claims 6 and 10, Schafer discloses the temperature sensor is an infrared radiation sensor ([0080]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US PG Pub 2013/0137940) in view of Fraden et al. (US PG Pub 2002/0035340) as applied to claims 1-3, 5-6, 9-10 above, and further in view of Lane et al. (US PG Pub 2009/0275805).
Regarding claims 7 and 8, Schafer does not expressly disclose a sensor in which the completion of insertion of the longitudinal part into the anus or the vagina of the animal can be detected, and to measure how deep the front longitudinal part is inserted into the anus or the vagina of the animal. Lane et al. teaches a thermistor to measure how deep a temperature probe is inserted into a patient ([0109- 0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include a thermistor as taught by Lane et al. to provide a more accurate determination of how deep the longitudinal part of the device has been inserted into the body.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US PG Pub 2013/0137940) in view of Fraden et al. (US PG Pub 2002/0035340) as applied to claims 1-3, 5-6, 9-10 above, and further in view of Quinn et al. (US PG Pub 2011/0106484).
Regarding claim 11, Schafer does not expressly disclose the device is equipped with an acceleration sensor configured to initiate a temperature measurement in accordance with measurement results of the acceleration sensor. Quinn et al. teaches a thermometer device comprising an accelerometer 24 to determine when a probe 30 is at a deepest penetration and to then initiate the temperature sensing at that time using an infrared radiation detector 40 ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to and include the acceleration sensor and start temperature measurement based on the acceleration sensor as taught by Quinn et al. in order to help determine when the probe is fully inserted in order to provide the most accurate determination of core body temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ERICA S LEE/Primary Examiner, Art Unit 3792